DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 introduces “a series of bellow sections” in lines 1-2 and later recites “wherein multiple bellow sections that are distributed along the guiding bow are slidably connected” in line 3. It is clearly understood that the recitation in line 3 is not introducing new bellow sections and is referring to the previously introduced bellow section. To ensure appropriate consistency, it is recommended that the recitation in line 3 be replaced with --wherein a plurality of the bellow sections are distributed along the guiding bow and are slidably connected--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 introduces “a series of hooks, brackets, or eyes with an opening” in lines 1-2 and later recites “the opening” in line 3. It is understood that multiple hooks, brackets, or eyes are positively required, but it is unclear if multiple openings are required, as the claim only introduces a single opening and later references “the opening”. Are all of the hooks, brackets, or eyes required to have a respective opening, or is only one of the elements required to have an opening? A recommended correction is to instead recite --a series of hooks, brackets or eyes each having an opening-- in lines 1-2 and --each opening-- in line 3.
Claim 13 recites “the ends of the guiding bow” in line 2. There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bom (NL 9101777). Note: A copy of the Bom patent document including a translation was provided by Applicant on 1/22/20. References to the disclosure of Bom are directed to the translation.
Regarding claim 1, Bom discloses a greenhouse (55; page 1 discloses that the structure 55 is a greenhouse) comprising a roof construction (71) [FIG. 1],
wherein the roof construction comprises a slanting upper surface [FIG. 2], a first framework that defines a roof opening (opening covered by the window 75, shown in at least Figures 1-4), and a rectangular ventilation window (75) that covers the roof opening,
wherein the ventilation window is hingeably connected with the first framework to hinge around a hinge axis (hinge and hinge axis defined by the hinge edge 78) between a closed position [FIG. 3] in which the ventilation window extends substantially parallel to the upper surface and an open position [FIG. 4] in which the ventilation window is oriented oblique with respect to the upper surface to form a ventilation passage (space covered by the mesh 113 in an open state),
wherein the ventilation window comprises a panel (82) and a second framework (81, 83, 77) along at least a distal front edge and two parallel side edges of the panel [FIGS. 3, 4],
wherein the greenhouse comprises a netting system (netting system defined by the mesh 113 and the corresponding attachment elements connecting the mesh to the window and structure) to prevent passage of insects through the ventilation passage (page 1 discloses ventilation while preventing passage of insects),
wherein the netting system comprises an insect netting (113) between the first framework and the second framework that covers the ventilation passage [FIG. 4] and that is pleated in a bellow configuration to collapse in a stacked manner [FIG. 5], and a guiding provision (88, 114) for the insect netting,
wherein the guiding provision comprises an elongate guiding bow (88) [FIG. 4] between the first framework and second framework that has a curvature around the hinge axis [FIG. 6] and that extends along the insect netting, wherein the insect netting is slidably connected with the guiding bow (via guide eyes 114).
Regarding claim 2, Bom discloses that the guiding bow has a constant radius with respect to the hinge axis [FIG. 6].
Regarding claim 3, Bom discloses that the guiding bow is suspended from the second framework [FIG. 4].
Regarding claim 5, Bom discloses that the guiding bow is slidably connected with the first framework (via openings 132).
Regarding claim 7, Bom discloses that the guiding bow extends along the inner side of the insect netting [FIG. 11] (it is understood that the embodiment in Figure 11 operates in the same manner as the previously disclosed embodiment--the guiding bow 56, window 33, and frameworks shown in Figure 11 correspond to the respective components referenced with respect to claim 1 above).
Regarding claim 8, Bom discloses that the guiding bow extends at least partially through the roof opening [FIG. 4].
Regarding claim 9, Bom discloses that the insect netting comprises a series of bellow sections that are connected to each other (bellow sections of the netting are shown in at least Figure 4), wherein multiple bellow sections that are distributed along the guiding bow are slidably connected with the guiding bow (via guide eyes 114).
Regarding claim 10, as best understood, Bom discloses that the guiding provision comprises a series of hooks, brackets, or eyes (114) with an opening that are attached to the insect netting [FIG. 4], wherein the guiding bow extends slidably through the opening (the guiding bow 88 is shown extending through the openings of the eyes 114 in at least Figure 4).
Regarding claim 11, Bom discloses that the guiding bow comprises an elongate rod, bar, profile, wire or tube having the curvature [FIG. 4].
Regarding claim 18, Bom discloses that the insect netting comprises a front panel (113) merging into two side panels (115; the fourth full paragraph on page 3 discloses two side panels 115), wherein the front panel of the insect netting is slidably connected with the guiding bow (via guide eyes 114, as shown in Figure 4).
Regarding claim 19, Bom discloses that the insect netting comprises elongate gauze webs (the fourth full paragraph on page 3 discloses that the mesh comprises gauze) that are connected to each other along a longitudinal outer edge thereof [FIG. 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bom (NL 9101777) in view of Cannon (U.S. Patent No. 1,778,354).
Regarding claims 4 and 6, Bom discloses that the guiding bow is suspended from and connected with the second framework [FIG. 4], wherein the guiding bow is slidably connected with the first framework (via openings 132), but does not disclose that the guiding bow is hingeably connected with the second framework.
Nonetheless, Cannon discloses closure system comprising a guiding bow (first side section of the drag link 32) hingeably connected with a second framework (frame of the gate A; hinged at 34, 35), wherein the guiding bow tilts to a respective hinge axis when the closure hinges from the open position to the closed position [FIGS. 3, 5].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guiding bow of Bom to be hingedly connected to the second framework, as taught by Cannon, in order to enable smoother operation of the window by ensuring that the guiding bow does not become wedged or jammed during movement of the window.
Regarding claims 12-17, as best understood, Bom discloses the guiding bow, but does not explicitly disclose that it is made of metal or a stiffening rod.
Nonetheless, Cannon discloses a guiding bow (first side section of the drag link 32) made of metal (page 2, lines 28-32) and a stiffening (second side section of the drag link 32) that is connected with ends of the guiding bow and that extends freely from the guiding bow between the ends of the guiding bow [FIG. 1], wherein the stiffening comprises an elongate counter bow [FIG. 1], wherein the stiffening comprises an elongate rod, bar, profile, wire or tube (page 2, lines 28-32) [FIG. 1]; wherein the stiffening is made of metal (page 2, lines 28-32); wherein the guiding bow and the stiffening are a form stable assembly or unity (as disclosed in page 2, lines 28-32, the guiding bow and stiffening are made from a metal rod, which is inherently form stable).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guiding bow of Bom to be formed from metal and to include the stiffening taught by Cannon, in order to increase the strength and durability of the guiding provision, so as to ensure reliable operation and improved longevity.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bom (NL 9101777) in view of Henningsson (U.S. Patent No. 5,433,663).
Regarding claim 20, Bom disclose the gauze webs, but does not explicitly disclose that it comprises a woven textile with warp and weft threads.
Nonetheless, Henningsson discloses a web comprising a woven textile [FIG. 2] with warp threads (A, B, C) and crossing weft threads (A, B, as shown in Figure 2) that alternatingly go over and under the consecutive warp threads [FIG. 4], wherein the warp threads and the weft threads each comprise at least one strand (column 3, lines 13-49).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gauze web of Bom to include warp and weft threads, as taught by Henningsson, in order to provide a composition of the mesh that is resistant to deformation and UV-stable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634